Citation Nr: 0306977	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  97-31 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.  

(The issue of entitlement to service connection for a chronic 
respiratory disorder will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The record reflects that the appellant had active military 
service from August 1960 to June 1962, and subsequent service 
in the National Guard and Reserves between November 1963 and 
July 1964.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), and it was remanded in November 2000 for further 
development.  

The Board is undertaking additional development on the issue 
of service connection for a chronic respiratory disorder, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2)) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDING OF FACT

A chronic low back disorder is not shown to have been present 
during the appellant's military service, or to be otherwise 
related to service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by military service, nor may arthritis of the lumbar spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R.§§ 3.303, 3.307, 3.309, (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the June 1996 and 
June 1997 rating decisions, the June 1997 statement of the 
case, and the December 2002 supplemental statement of the 
case of the evidence necessary to substantiate his claim of 
entitlement to service connection for a chronic low back 
disorder, and of the applicable laws and regulations.  The 
November 2000 Board remand notified the veteran of evidence 
and information that he needed to submit and that the veteran 
had the right to submit additional evidence in support of his 
claim.  Additionally, along with the copies of the June 1996 
and June 1997 rating decisions, the appellant was sent a VA 
Form 4107 that explained his rights in the VA claims process.  
The December 2002 supplemental statement of the case cited 
the VCAA regulations and specified what evidence the 
appellant needed to submit to substantiate his claim and what 
evidence VA would obtain.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Furthermore, in keeping with its duty to assist, VA 
provided the appellant with a VA spine examination in April 
1997.  The appellant has not identified any additional 
records that may still be outstanding.  The Board notes that 
the appellant and his spouse presented testimony before the 
undersigned regarding his claim at a July 2000 Central Office 
hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that he has a chronic low back disorder 
that began in service when he developed a harsh burning pain 
in his pelvic area in January 1961 after carrying a heavy 
tent with some other servicemen during winter war games in 
Germany.  He claims that he has continued to experience low 
back pain since service when attempting to lift heavy 
objects.  

Service medical records show treatment on several occasions 
between March 1961 and January 1962 for complaints of pain in 
the legs below the knees and in the right arm.  He complained 
of kidney problems in April 1962, with a three year history 
of aching across his back on both sides.  Examination 
elicited no tenderness in the flanks or pain, and the 
impression was muscle pain.  His April 1962 separation 
examination revealed normal findings for the spine, and he 
did not indicate any complaint or history of a back 
disability.  

VA outpatient clinic records dated in 1983 and 1984 reflect 
treatment for pain in the scrotum and diagnoses of 
prostatitis.  There was no mention of back pathology.  

A June 1993 VA X-ray of the appellant's lumbosacral spine 
noted that other than an increased lordotic curve that might 
predispose to low back pain there was no significant 
abnormality in the lumbosacral spine.  

A July 1994 report of VA hospitalization indicated that the 
appellant had been admitted with a complaint of back pain 
with radiation into the right buttock, which had begun in the 
1980's as a result of lifting heavy objects.  It was reported 
that a June 1994 CT scan of the lumbosacral spine had 
revealed moderate centralized disc bulge at L4-5 that was 
possibly greater on the left and associated with central 
spine stenosis, and moderate centralized disc bulge at L5-S1.  
The diagnosis was low back and leg pain that was probably 
related to disc degeneration, especially at L4-5.  

In an October 1994 medical statement, W. S. Maslund, M.D., 
noted that the appellant presented with a history of an acute 
onset of back pain in 1988 that had occurred from lifting 
objects, had persisted over the years, and now radiated down 
both legs.  The diagnoses included evidence of chronic 
osteoporosis with vertebral collapse in the lower dorsal 
spine.  This report was for a disability determination with 
the Arizona Department of Economic Security and made no 
mention of any pre-existing back problems.  

In March 1996, the appellant filed his initial claim of 
service connection for a back disability.  He submitted three 
lay statements and one letter in May 1996 in support of his 
claim.  A statement from his mother indicated that in letters 
to her during service he had referred to having experienced 
severe groin pain after carrying a heavy tent during winter.  
A fellow serviceman, D. Bergeleen, stated in a letter to the 
appellant that he remembered the appellant hurting his back 
lifting a company tent during winter maneuvers in Germany.  A 
statement from R. D. Sayles indicated that he had known the 
appellant since 1977 and that he, the appellant, had 
complained of groin pain on lifting objects when they worked 
together as rough carpenters and later had thrown his back 
out splitting wood in 1989.  Another fellow serviceman, W. C. 
Gilley, indicated that he thought that shortly before he had 
arrived in Germany in February 1960 the appellant had hurt 
his back.  

In April 1997, the appellant underwent a VA spine 
examination, at which time he complained of low back pain 
when changing positions or on attempted heavy lifting.  He 
gave a history of having incurred a back injury in 1961 and 
having intermittent pain in the rectal area since.  The 
examiner noted that following the described back injury in 
service, the veteran functioned very well until a 1989 
injury.  While the described lifting injury could have some 
relation to the current status, the 1989 injury is the event 
which has resulted in his present subjective complaints and 
restrictions of motion.  Physical examination revealed that 
the appellant had marked restriction of lumbar motion when 
standing erect.  

At his July 2000 Central Office hearing, the appellant 
testified that he had initially injured his back in service 
when he had helped to carry a heavy tent during winter war 
maneuvers in January 1961, and that since then he had 
experienced recurrences of groin pain after lifting heavy 
objects, which would last up to two weeks.  

In a July 2000 medical statement, J. Ahmed, M.D., diagnosed 
low back pain secondary to a prolapse at L5-S1 level and 
degenerative disc disease.  He reported that the appellant 
had provided a history of back pain and sciatica in service 
that he had related to an injury lifting a heavy tent in 
1961, with persistent, intermittent, burning pain in the L-5 
area ever since.  The physician stated that it looked as 
though the appellant had chronic low back pain and sciatica, 
which could be a continuation of the problem the appellant 
described in service.  

An August 2000 VA lumbar spine X-ray revealed findings that 
were diagnosed as degenerative disc disease at L2-3 and 
osteoarthritis at L3-4.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

In this case, service medical records from the appellant's 
period of active duty are entirely negative for any 
complaint, treatment, or diagnosis of a low back injury.  
Those records contain a single mention of back pain, in April 
1962, which was related to kidney problems.  The report of 
his April 1962 separation examination reveals no back 
pathology or complaints.  Post-service medical records show 
that the initial clinical complaints and manifestations of 
back pain were many years after active duty.  The July 2000 
medical statement from Dr. Ahmed, which discusses the 
appellant's current low back, contains a history indicating 
that the appellant's low back problems have existed since a 
back injury he claims occurred during his military  service.  
However, upon the Board's review of such records, it appears 
that that history was based on what the appellant recited to 
that physician, and is not based upon a full review of the 
appellant's clinical record.  The doctors' statement 
regarding the etiology of the back disability is based on the 
veteran's self-reported and unsubstantiated history 
(including injuring the back in service and having back 
problems since that time), and thus has no probative value.  
See Reonal v. Brown, 5 Vet.App. 458 (1993); Swann v. Brown, 5 
Vet.App. 229 (1993); Godfrey v. Brown, 8 Vet.App. 113 (1995).

The Board notes that the clinical histories given closer to 
the 1988-1989 injury refer to the post-service injury as the 
cause of the veteran's back symptoms.  There was no mention 
of chronic back pathology in the post-service clinical 
records prior to the 1988-1989 injury.  The statements in 
support of his claim regarding a back injury and groin pain 
in service are noted, but the only reference to back, groin 
or scrotal pain in the years prior to the 1988-1989 injury 
are related to treatment of prostatitis in 1983-1984.  The VA 
and private medical reports dated in 1993-1994 point to the 
1988-1989 injury to the low back as the cause of current back 
symptoms.  In fact, no records refer to continuity of back 
symptoms since service prior to the veteran's application for 
compensation in 1996.  The more current clinical records 
contain references to service that are based on the veteran's 
self-reported history of back injury in service and 
continuous, or at least intermittent, symptoms since that 
time.  

The veteran's description of a back injury in service is 
credible and is supported by statements from his mother and 
service acquaintances, even if it is not supported by the 
clinical record in service.  However, it is not credible that 
his symptoms persisted since discharge, but were never 
mentioned during treatment for prostatitis in 1983-1984 or 
during treatment for back symptoms in 1993-1994.  The only 
mentioning of continuity of symptoms since service discharge 
were made in clinical records that post-date his application 
for compensation benefits.  As the VA examiner indicated in 
1997, while the claimed back injury in service "...could have 
some relation to his present status, but the specific lifting 
incident in 1989 is the event which has resulted in his 
present subjective complaints and restrictions of motion".  
Even this possible relationship is based on the unsupported 
claim by the veteran of recurring pain in the low back region 
since service (as reported to that examiner).  

Accordingly, the Board is unable to conclude that the 
appellant's low back disability, initially medically reported 
many years after service, developed coincident with his 
military service.  The medical evidence does not demonstrate 
that there is any continuity of symptomatology between the 
back pain related to kidney disease on one occasion in 
service and the current low back disability, which includes 
degenerative disc disease and osteoarthritis.  Rather, the 
medical evidence suggests that the appellant's low back 
problems began in the 1980's.  The Board also notes the 
appellant's inconsistency in describing groin pain since the 
claimed back injury in service at his hearing and providing 
history to Dr. Ahmed of persistent, intermittent, burning 
pain in the L-5 area since the injury.  The Board finds that 
service connection for a low back disability is not 
warranted.  Because the preponderance of the evidence is 
against the claim for service connection for a low back 
disability, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has a chronic low 
back disorder that is related to his military service, he has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a chronic low back 
disorder that is related to military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection for a chronic low back is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

